DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6, and 8-33 are pending in this application.  Claims 5 and 7 have been cancelled.  Claims 1-4, 6, and 8-33 are rejected in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 8-33 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0050411 A1 to Stawski et al. (hereinafter "Stawski") in view of WO 2016/022629 Al to Wm. Wrigley Jr. Company (hereinafter "Wrigley").
Regarding claim 1, Stawski teaches a chewy confection composition (See Stawski, Claim 1; A gelled confection composition....; Para [0028]; Gelled confections contain at least one gelling agent for the purpose of creating a matrix through the confection that will give the gelled confection an elastic texture when chewed; See Table 2; Texture/Chewiness of the confection formulations were measured) comprising: (a) a non-cariogenic sweetener comprising erythritol (Para [0026]; Preferably, the bulking sweetener agent is erythritol; Para [0031];... erythritol is non-cariogenic and natural); (b) a doctoring agent comprising at least one of sucromalt, linear inulin, branched inulin, brown rice syrup, reduced sugar glucose syrup, indigestible dextrin, polydextrose, isomaltooligosaccharide, and soluble 
Stawski does not specifically teach a chewy confection nor does Stawski specifically teach wherein the confection has a solids weight ratio of doctoring agent to erythritol is from about 1.3: 1 to about 2.5: 1.  However, Stawski does teach gelled confection exhibiting chewable characteristics, as discussed above. Stawski further teaches that altering the ratio of ingredients within the gelled composition will alter the characteristics of the confection, such as the confection's firmness, chewiness, sweetness, and flavor delivery (Para [0048]; Surprisingly, the ratio of doctoring agent (i.e., com syrup) to erythritol that made a gelled confection most similar to the control, in terms of firmness, chewiness, sweetness, and flavor delivery, fell between (and including) the ratios of 90:10 to 70:30 doctoring agent to erythritol wt. % solids. Traditionally, more sucrose (i.e., bulking sweetener agent) in the formula would create a firmer and less chewy gelled confection, whereas more corn syrup (i.e., doctoring agent) in the formula would create a softer, less elastic, and stickier confection...; See Table 2, Sample D having a weight ratio of doctoring agent to erythritol of around 90/10 also exhibited a higher texture/chewiness score as compared to the other samples). Therefore, it would have been obvious to one of ordinary skill in the art to determine through routine experimentation the optimum weight ratio of doctoring agent to erythritol within a confection, as disclosed in Stawski, to harden or soften the confection to create a chewable candy, such as toffee or candy.

Regarding claim 2, Stawski in view of Wrigley, teaches the confection composition of claim 1, but do not specifically teach wherein the solids weight ratio of doctoring agent to erythritol is from about 1.5: 1 to about 2.2: 1. Stawski does teach that altering the ratio of doctoring agent to erythritol would affect the elasticity and chewiness of the confection, as discussed above (Para [0048]; Surprisingly, the ratio of doctoring agent (i.e., corn syrup) to erythritol that made a gelled confection most similar to the control, in terms of firmness, chewiness, sweetness, and flavor delivery, fell between (and including) the ratios of 90:10 to 70:30 doctoring agent to erythritol wt. % solids... Traditionally, more sucrose (i.e., bulking sweetener agent) in the formula would create a firmer and less chewy gelled confection, whereas more corn syrup (i.e., doctoring agent) in the formula would create a softer, less 
Regarding claim 3, Stawski in view of Wrigley, teaches the confection composition of any one of claims 1 to 2, but neither specifically teach wherein the composition comprising from about 70 wt.% to about 97 wt.% solids. However, it would have been obvious to one of ordinary skill in the art to determine through routine experimentation the optimum wt. % of solids to create a chewy confection.
	Regarding claim 6, Stawski teaches erythritol as preferred (see paragraph [0031]).
	Regarding claim 8, Stawski teaches sucromalt (see claim 9).
	Regarding claim 9, Stawski teaches starch (see claim 15).
	Regarding claim 10, Stawski teaches gelatin and dextrin (see claim 12).
	Regarding claim 11, Stawski teaches gelatin and a hydrocolloid wherein it is noted that gum arabic is a hydrocolloid (see claim 12).
	Regarding claims 12 and 13, Stawski teaches at least 4 wt. % gelling agent (see claim 12).
	Regarding claim 14, Wrigley teaches the addition of fat (paragraph [0039]).
Regarding claim 15, erythritol is commonly known as a natural sweetener (See Body Ecology "Erythritol: What You Need to Know about This Natural Sugar Substitute & the Better Choice Available", pg. 1, para [2]; Used as a natural sweetener, erythritol is about 60 - 80% as sweet as sucrose (sugar). It would have been obvious to one of ordinary skill in the art to determine through routine experimentation the optimum time and temperature to add the additional sweetener to the composition to create a flavorful chewy confection. 
Regarding claim 16, Stawski teaches a moisture of less than 30& (see paragraph [0035]).
.

Claims 19-33 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0309382 A1 to Hsu et al. (hereinafter "Hsu") in view of US 2013/0108762 Al to Mo et al. (hereinafter "Mo") and US 2015/0050411 A1 to Stawski et al. (hereinafter "Stawski").
	Regarding claim 19, Hsu teaches a process for preparing a confection (Para [0068]; ... forming semi-cooled mass into individual...candy pieces...) the process comprising: (a) forming an admixture of a doctoring agent comprising at least one of sucromalt, linear inulin, branched inulin, brown rice syrup, indigestible dextrin, polydextrose, isomaltooligosaccharide, and soluble corn fiber and a noncariogenic sweetener comprising erythritol (See Hsu, Claim 1; A...composition, comprising: a) a bulking sweetener agent, comprising isomaltulose, trehalose, erythritol or combinations thereof; and b) a doctoring agent, comprising inulin, indigestible dextrin, sucromalt, polydextrose, or combinations thereof...; Para [0073]; Table 12 gives formulas for hard candy with different bulking sweetener agents and different doctoring agents; See Table 12; Run #21 is a formulation containing Erythritol/Sucromalt...), wherein solids weight ratio of doctoring agent to erythritol is from about 1.3: 1 to about 2.5: 1 (Para [0085]; The results of the sensory testing show that combinations of bulking sweetener agents and doctoring agents in the ratios of 80/20 to 20/80 wt % (preferably 70/30 to 30/70) can be used...) and (b) heating the admixture to a temperature of from about 265.F to about 310.F (Para [0074]; The hard candy products in Table 12 were produced by mixing, cooking until 257 F. (147 C.)...). Hsu does not specifically teach the process of forming a chewy confection, nor does Hsu specifically teach wherein the wherein solids weight ratio of doctoring agent to erythritol is from about 1.3: 1 to about 2.5:1. However, Hsu does teach that inulin may be used in chewy candy to give the candy an elastic, bouncy character (Para [0051]; ... inulin is usually added in chewy candy formulations 
Hsu further does not specifically teach step( c) mixing the heated doctoring agent and non-cariogenic sweetener with fat, a gelling agent, erythritol seed crystals, and flavor to form a chewy confection admixture; ( d) forming the chewy confection admixture into the chewy confection). However, in a similar invention, Mo does teach wherein flavor is added to a cooked confection (Para [0012]; Color and flavor are added to the cooked mass, which is then deposited into dry starch molds; Para [0014]; Typically, in both gummi and chewy grained confection manufacturing flavors are added to the batch during the last steps of the manufacturing process so as to not damage the flavor components by heat...).
Mo further teaches the use of fat within the composition, but does not specifically teach wherein the fat is added after the doctoring agent/erythritol mixture has been heated. (Para [0019]; Typically, other ingredients have been added to confectionary products to effect texture, while possibly delivering other benefits...Fats, oils, and emulsifiers (e.g., lecithin, glyceride monostearates) have been used in confections to affect texture, such as through softening and lubrication; See Wrigley, Para [0039]; Non-saccharide lubricants, such as, but not limited to wax or fat, can be added to a saccharide 
Neither Hsu nor Mo teach the addition of erythritol seed crystals to the heated admixture of doctoring agent/erythritol. However, erythritol is commonly known as a natural sweetener (See Body Ecology "Erythritol: What You Need to Know about This Natural Sugar Substitute & the Better Choice Available", pg. 1, para [2]; Used as a natural sweetener, erythritol is about 60 - 80% as sweet as sucrose 
Regarding, claim 20, Hsu in view of Mo teach the process of claim 19, but does not specifically teach wherein the admixture is heated to a temperature of from about 270 F to about 300 F, or from about 275 F to about 290 F. However, it would have been obvious to one of ordinary skill in the art to determine through routine experimentation the optimum temperature to melt the doctoring agent/erythritol mixture to form the optimum chewy confection with the preferred viscosity and consistency.
Regarding claim 21, Hsu in view of Mo teaches the process of claim 20, but does not specifically teach wherein the admixture is heated to a temperature of about 290 F. However, it would have been obvious to one of ordinary skill in the art to determine through routine experimentation the optimum temperature to melt the doctoring agent/erythritol mixture to form the optimum chewy confection with the preferred viscosity and consistency.
Regarding claim 22, Hsu in view of Mo teaches the process of claim 19, but does not specifically teach wherein the solids weight ratio of doctoring agent to erythritol is from about 1.5:1 to about 2.2: 1. However, it would have been obvious to one of ordinary skill in the art to determine through routine experimentation the optimum weight ratio of doctoring agent to erythritol to form the optimum chewy confection with the preferred viscosity and consistency.

Stawski does not specifically teach a chewy confection nor does Stawski specifically teach wherein the confection has a solids weight ratio of doctoring agent to erythritol is from about 1.3: 1 to about 2.5: 1.  However, Stawski does teach gelled confection exhibiting chewable characteristics, as discussed above. Stawski further teaches that altering the ratio of ingredients within the gelled composition will alter the characteristics of the confection, such as the confection's firmness, chewiness, sweetness, and flavor delivery (Para [0048]; Surprisingly, the ratio of doctoring agent (i.e., com syrup) to erythritol that made a gelled confection most similar to the control, in terms of firmness, chewiness, sweetness, and flavor delivery, fell between (and including) the ratios of 90:10 to 70:30 doctoring agent to erythritol wt. % solids. Traditionally, more sucrose (i.e., bulking sweetener agent) in the formula 
	Regarding claim 25, Stawski teaches erythritol as preferred (see paragraph [0031]).
	Regarding claim 26, Stawski teaches sucromalt (see claim 9).
	Regarding claim 27, Stawski teaches starch (see claim 15).
	Regarding claim 28, Stawski teaches gelatin and dextrin (see claim 12).
	Regarding claim 29, Stawski teaches gelatin and a hydrocolloid wherein it is noted that gum Arabic is a hydrocolloid (see claim 12).
	Regarding claims 30 and 31, Stawski teaches at least 4 wt. % gelling agent (see claim 12).
	Regarding claim 32, Mo further teaches the use of fat within the composition, but does not specifically teach wherein the fat is added after the doctoring agent/erythritol mixture has been heated (Para [0019]).
Regarding claim 33, erythritol is commonly known as a natural sweetener (See Body Ecology "Erythritol: What You Need to Know about This Natural Sugar Substitute & the Better Choice Available", pg. 1, para [2]; Used as a natural sweetener, erythritol is about 60 - 80% as sweet as sucrose (sugar). It would have been obvious to one of ordinary skill in the art to determine through routine experimentation the optimum time and temperature to add the additional sweetener to the composition to create a flavorful chewy confection. 
Regarding claim 16, Stawski teaches a moisture of less than 30& (see paragraph [0035]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
LAW
March 11, 2021